Oh Application por Rehearing.
Watkins, J.
The chief ground of complaint which is urged against our opinion is with regard to certain extracts it made from the city ordinance which granted the original franchise to the defendant’s predecessor, as will appear from the defendant’s application, viz.:
“The statement of the court in its opiniqn in this case, that defendant company’s grant of right-of-way and franchise from the city of Shreveport, is held subject to an expressed condition in the grant itself, which makes it revocable at the pleasure of the council, based as it is, upon error of fact, is calculated to work serious injury to the defendant. It affects not only the present suit, but may be used against it in the future to jeopardize the rights of the company to its-entire tracks and terminal system in the city of Shreveport, etc.”
The statement of the opinion referred to is given as follows, viz.:
“In the ordinance of the city council herein referred to as having granted to defendant, and its predecessors, certain batture or riparian privileges, there is an express stipulation to the effect, 'that the city-reserves the right to alter, amend, restrict, or enlarge the conditions, requirements and burdens herein imposed on said grantees as to the *827use of said track, etc., and it was subject to these reservations that the defendant’s predecessors accepted the grant to use, and right to occupy said batture with their railroad tracks, etc.”
Again, the opinion states, “there is no limit fixed in the ordinance for the duration of the grant, but it, in terms, declares its revocability at the pleasure of the council.”
The present contention of defendant’s counsel is, that notwithstanding the original draft of the ordinance did embody the foregoing provision, a subsequent ordinance was immediately thereafter adopted, which explained and modified the provisions of the original grant. To show the application of this ordinance and of its amendment, the following statement of the contentions of the parties quoted from our opinion will suffice, viz.:
“The plaintiff’s contention is, that the defendant is without any fee simple title to the aforesaid space, and has no other right thereto than an use or easement, same being riparian property, situated on the bank, or shore of a navigable watercourse; while that of the defendant is, that it has an absolute right of ownership in said strip of land.”
The opinion makes an extract from the city ordinance making the grant to defendant’s predecessor, which conferred only “the right to occupy and use a strip of ground one hundred feet in width, along the-river front” — -same being one hundred and twenty feet distant from Commerce street.
It further states, that “it was under and in pursuance of that ordinance, that the predecessor and assignor of the defendant got into position as a railway company in the city of Shreveport, and built and' now maintains, and operates its railroad * * * and to that ordinance we must look in order to ascertain the full measure of its rights to the locus in quo.”
It is to this state of the case, that the quotation from the ordinance-which counsel object to, was appliéd.
And, predicated upon that quotation, our opinion says:
“Hence the city council had a perfectly unquestioned and unquestionable right to grant to plaintiff a right of way for its railroad track over its reservation, as it was twelve feet distant from the main Cotton-Belt track on one side, and three fe.et from the outside limit of the reservation (of the defendant) on the other side.”
Again:
“On this presentation of the facts of the ease, the question for-*828decision is, whether the jury properly awarded to the plaintiff three feet of clearance space for the passage of its trains; same being rendered necessary from the fact that only three feet of space was allotted to it, between the centre of its right of way and the defendant’s reservation — an insufficiency of room for the operation of its trains, though there was plenty of space for the construction of its track thereon.
“Indeed, there remained six inches of space outside of the outer rail of its track which ivas not covered by it; but, as stated by counsel, the coaches and box cars would, in transit, lap over, or extend beyond the track so that ihree_ additional feet of space were necessary for their operation.
“In the first place we think it sufficiently appears from the original grant, that the defendant’s predecessors did not acquire any fee in the strip of ground one hundred feet in width in front of the reservation of the city. It is, also, apparent that the city ordinance, in terms, excluded them from any use or enjoyment of the city’s one hundred and twenty feet reservation. All of this property was, and is, batture, and is so mentioned throughout these dealings and transactions.”
Then follows the paragraph to which counsel made objection, viz.:
“There is no limit fixed in the ordinance for the duration of the grant, but it, in terms, declares its revocability at the pleasure of the council.
“From the foregoing premise it is easily deducible that, in so far as the plaintiff’s franchise from the city to establish tracks, impinges upon the defendant’s grant, the latter ordinance was an implied repeal of the former one.”
It is this statement of the opinion, and conclusion of the court, which defendant’s counsel regard as an assault upon the defendant’s franchise, and the correctness of which they deny.
Taken in connection with the quotations that preceded it, it is evident that the objectionable paragraph does not affect the opinion, though it might, in the future, affect the plaintiff’s franchise.
The entire reservation of the defendant of one hundred feet in width is alluvion, and, at the date of the city ordinance which granted it to the predecessors of the defendant, it was a portion of the bank of Red River, a navigable watercourse.
Some years after the defendant’s acquisition of it, same was raised, or filled in by the defendant, and thereupon its ouside track was built. The inside or western limit of this reservation was one hundred and *829twenty feet distant from the outside curb of Commerce street, which runs parallel with the river.
It is this strip of three feet of the defendant’s reservation, which adjoins the city’s reservation, that is in controversy.
The city granted to the plaintiff a right of way upon -¿is reservation of one hundred and twenty feet, and within three feet of the defendant’s reservation. There being upon this right of way an insufficiency of space for the plaintiff to operate its cars, it seeks to expropriate the additional space required. Its petition demanded six feet in width, and the jury allowed only three.
Evidently recognizing' the fact that the strip of ground upon which it granted defendant’s predecessors a franchise was a portion of the river bank, the city did not donate the soil or land in fee simple, but conferred upon it only “the right to occupy and use a strip of ground one hundred feet in width along the river front.”
It was, evidently, upon this theory that plaintiff sought an expropriation thereof; and it was, confessedly, upon the theory that it had filled in and raised the height of the river bank that the defendant demanded and was allowed a large sum in damages.
In view of this state of the case, it was quite an unimportant factor in the decision of the same whether the original grant was revocable or irrevocable; or whether or not the city ordinance which granted a franchise to the plaintiff operated as an implied repeal of the prior ordinance which granted a franchise to the defendant’s predecessors.
For if same was an irrevocable grant to the defendant’s predecessors, and it has been of the fee instead of the use, it was in the sense of the opinion, and, in our conception, liable to expropriation by the plaintiff as a locus publicus.
The statement in the opinion with regard to the revocability of the defendant’s grant, and it having been impliedly recalled by the grant in favor of the plaintiff subsequently, was merely argumentative, and only intended to more clearly demonstrate the untenability of defendant’s contention.
In this view let -us consider the amended and supplemental ordinance to which our attention is now attracted, and its scope and purpose, in connection with the defendant’s original grant.
The latter is of the following purport, viz.:
“Section 1. Be it enacted by the City Council of the City of *830Shreveport * * * that the right of way, with the privilege of laying one or more tracks thereon, * * * be and the same are granted to the Shreveport and Arkansas Railroad Company, its successors and assigns. * * * The said railway company being hereby granted the right to occupy and use a strip of ground one hundred feet in width along the river front, etc.
* * * * -x- * -x- *
“Section 6. Be it further ordained, etc., that the city reserves the right to alter, amend, restrict, or enlarge, the conditions, etc., etc.”
This ordinance is dated and signed as a completed ordinance. Transcript, pp. 33 to 36. It was offered and filed in evidence on behalf of the plaintiff. In a different part of the transcript the same .ordinance again appears as part of the defendant’s evidence. Transcript, pp. 40 to 43.
Upon this latter page there is what appears to be an amendment to the original ordinance. The original ordinance was adopted on December 30, 1887, and the amendment was adopted on the lith of May, 1888; but our attention was not particularly .attracted to this amendment until this application was filed.
The amendment, amongst other things, provides “that section six be and the same is hereby amended by striking out the 'first portion of said section, etc;” that is to say, that portion which relates to the reservation of the city, “to alter, amend,” etc.
The gist of this amendment is not readily apparent, and upon casual observation would not be seen; but giving to it its full effect, it does not impair, in any sense, the force or logical consequences of our opinion — as has been sufficiently explained.
But, as defendant’s counsel have explained, the error of statement, though inadvertently made, might, in the future, most seriously affect and impair the defendant’s franchise, we will make the proper correction so as to give full force and effect to the amended ordinance; but in so doing we will not disturb our conclusions in other respects, nor the force and effect of our decree.